FILED
                            NOT FOR PUBLICATION                              SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50369

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00756-JFW

  v.
                                                 MEMORANDUM *
JAIME MACIAS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                           Submitted September 13, 2010 **


Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jaime Macias appeals from his guilty-plea conviction and 180-month

sentence imposed for possession with intent to distribute methamphetamine, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii). Pursuant to Anders v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Macias’ counsel has filed a brief stating there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided the appellant with the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   09-50369